JUDGMENT

                                 Court of Appeals
                             First District of Texas
                                  NO. 01-14-00332-CR

                          DERRICK LEE THOMAS, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

    Appeal from the 262nd District Court of Harris County. (Tr. Ct. No. 1386629).

       This case is an appeal from the final judgment signed by the trial court on March 18,
2014. After submitting the case on the appellate record and the arguments properly raised
by the parties, the Court holds that there was error in that portion of the trial court’s
judgment which indicates that “Defendant entered a plea and filed a written election to
have the jury assess punishment. The jury heard evidence relative to the question of
punishment.    The Court charged the jury and it retired to consider the question of
punishment. After due deliberation, the jury was brought into Court, and, in open court, it
returned its verdict as indicated above.” Accordingly, the Court modifies the referenced
portion of the trial court’s judgment to reflect that “Defendant elected to have the Court
assess punishment. After hearing evidence relative to the question of punishment, the
Court assessed Defendant’s punishment as indicated above.”
      The Court further holds that there was no reversible error in the remaining portions
of the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment as
herein modified.

      The Court orders that this decision be certified below for observance.

Judgment rendered August 27, 2015.

Panel consists of Justices Jennings, Bland, and Brown. Opinion delivered by Justice
Jennings.